Name: Commission Regulation (EC) No 2247/94 of 15 September 1994 establishing procedures for administering the additional quantitative quota introduced by Council Regulation (EC) No 1921/94
 Type: Regulation
 Subject Matter: trade policy;  management;  international trade;  tariff policy
 Date Published: nan

 No L 242/2 Official Journal of the European Communities 17. 9. 94 COMMISSION REGULATION (EC) No 2247/94 of 15 September 1994 establishing procedures for administering the additional quantitative quota introduced by Council Regulation (EC) No 1921/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), and in particular Articles 2 (3) and (4), 7, 13, 16 and 24 thereof, Whereas the Council , by Regulation (EC) No 1921 /94 of 25 July 1994 amending Regulation (EC) No 519/94 on common rules for imports from certain third countries (2), increased for 1994 the quota applying to toys falling within CN code 9503 41 and originating in the People's Republic of China by ECU 45 534 917 ; Whereas the Council laid down in this Regulation that this additional quantity should be allocated in accordance with the provisions of Regulation (EC) No 520/94 ; Whereas the Commission adopted Regulation (EC) No 738/94 (3) laying down general rules for the implementa ­ tion of Regulation (EC) No 520/94 ; whereas these provi ­ sions apply to the administration of the abovementioned additional quantity subject to the provisions of this Regu ­ lation ; Whereas, for the purposes of administering this additional quantity, which has been introduced to ensure the smooth transition from the previous import regime to that established by Regulation (EC) No 519/94, it is considered appropriate, for the same reasons as those set out in Commission Regulation (EC) No 747/94 of 30 March 1994 establishing administrative procedures for quantitative quotas on certain products originating in the People's Republic of China (4), to use the method chosen to administer the initial quota and the same percentage allocations for traditional importers and other importers, without prejudice to the adaptations mentioned hereafter ; Whereas, for the allocation of the part of the quota set aside for the traditional importers, the reference period applied for the distribution of the initial quota, ie . 1991 /92, has to be maintained ; whereas it remains indeed representative of a normal evolution of the traditional import trade flows formed under the previous system, and ensures moreover an homogeneous administration of the quota for 1994 ; Whereas, however, it is necessary to simplify the formali ­ ties to be fulfilled by traditional importers who already hold import licences for toys falling within CN code 9503 41 which were issued when the initial quota was allocated pursuant to Commission Regulation (EC) No 1012/94 of 29 April 1994 establishing the allocations to traditional importers from the Community quantitative quotas on certain products originating in the People's Republic of China (*) ; whereas the competent administra ­ tive authorities already possess the requisite evidence for all traditional importers ; whereas the latter need only enclose a copy of their previous licences with their new licence applications ; Whereas it has been found in the past that the method provided for in Article 10 of Regulation (EC) No 520/94, which is based on the order in which applications are submitted, may not be an appropriate way of allocating that portion of the quota reserved for non-traditional importers ; whereas, consequently, in accordance with Article 2 (4) of Regulation (EC) No 520/94, an alternative method of apportioning the quota should be determined ; whereas, to this end, it seems appropriate to provide a pro rata allocation in propotion to the quantities requested, on the basis of a simultaneous examination of import licence applications actually lodged, in accordance with Article 13 of Regulation (EC) No 520/94 ; Whereas, any speculative applications should be excluded to ensure the additional quantity can be allocated and used up by the due date and it is furthermore necessary to allocate economically appreciable quantities ; whereas, to this end, the amount that any importer other than tradi ­ tional may request has to be limited to ECU 30 000 ; Whereas, in view of the special nature of transactions concerning the product covered by the quota in question, the period of validity of import licences should be set at six months from the date of issue by the Member States ; Whereas Member States shall notify the Commission of the import licence applications received ; whereas details of traditional importers' previous imports should be broken down by reference year and expressed in ecus, the unit in which the quota in question is set ; whereas the counter-value of the currency in which previous imports(') OJ No L 66, 10 . 3 . 1994, p. 1 . (2) OJ No L 198 , 30 . 7. 1994, p. 1 . (3) OJ No L 87, 31 . 3 . 1994, p. 47. (4) OJ No L 87, 31 . 3 . 1994, p. 83. O OJ No L 111 , 30. 4. 1994, p. 100. 17. 9 . 94 Official Journal of the European Communities No L 242/3 are expressed must be calculated in accordance with Article 18 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (') ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee set up pursuant to Regulation (EC) No 520/94, HAS ADOPTED THIS REGULATION : 2. The evidence referred to in Article 7 of Regulation (EC) No 520/94 must refer to the release for free circula ­ tion of products originating in the People's Republic of China falling within CN code 9503 41 during calendar years 1991 and 1992. 3 . Instead of the evidence referred to in the first indent of Article 7 of Regulation (EC) No 520/94 :  applicants may enclose with their licence applications documents drawn up and certified by the component national authorities on the basis of available customs information as evidence of the imports of the product in question during calendar years 1991 and 1992 carried out by themselves or, where applicable, by the operator whose activities they have taken over,  applicants already holding import licences issued pursuant to Regulation (EC) No 1012/94 for the products falling within CN Code 9503 41 may enclose a copy of their previous licences with their licence applications. In that case, they shall indicate in their licence applications the aggregate value of imports of the product in question in each of the years of the reference period. 4. Article 18 of Regulation (EEC) No 2913/92 shall apply, where appropriate, to evidence expressed in foreign currency. Article 1 This Regulation lays down specific provisions for the administration of the additional quantitative quota intro ­ duced by Regulation (EC) No 1921 /94 for 1994. Regulation (EC) No 738/94 laying down general rules for the implementation of Regulation (EC) No 520/94 shall apply subject to the specific provisions of this Regulation. Article 2 The quantitative quota referred to in Article 1 shall be allocated using the method based on traditional trade flows referred to in Article 2 (2) (a) of Regulation (EC) No 520/94. However, that portion of the quota set aside for non ­ traditional importers shall be allocated in proportion to the quantities requested, the amount which may be requested being limited to ECU 30 000 . Article 6 Member States shall inform the Commission no later than 10 October 1994 at 10 a.m. Brussels time of the number and aggregate quantity of the import licence applications and, in the case of applications from traditional importers, of the volume of previous imports carried out by tradi ­ tional importers during each year of the reference period referred to in Article 5 ( 1 ) of this Regulation . Article 3 The portion of the quantitative quota set aside for tradi ­ tional importers shall be ECU 34 151 188 (75 %). The portion of the quantitative quota set aside for non ­ traditional importers shall be ECU 1 1 383 729 (25 %). Article 7 The Commission shall inform Member States as soon as possible of the decision establishing the quantitative criteria according to which importers' applications are to be met by the competent national authorities. Article 4 Applications for import licences may be lodged from the day following the day of publication of this Regulation in the Official Journal of the European Communities to 28 September 1994 at 3 p.m, Brussels time, with the compe ­ tent authorities listed in Annex I to Regulation (EC) No 738/94. Article 8 The period of validity of the import licences issued by the competent authorities of the Member States shall be six months from the date of issue . Article 5 1 . The reference period referred to in Article 6 (2) of Regulation (EC) No 520/94 shall comprise calendar years 1991 and 1992. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No L 302, 19 . 10 . 1992, p. 1 . No L 242/4 Official Journal of the European Communities 17. 9 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1994. For the Commission Leon BRITTAN Member of the Commission